Citation Nr: 0726160	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-23 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1971 to 
February 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDING OF FACT

The veteran does not have a back disability that is related 
to his military service.


CONCLUSION OF LAW

The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2003 and August 2004.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence or information he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) reporting the result of its review of the 
issue and the text of the relevant portions of the VA 
regulations.

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), because the veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's back claim.  
The RO obtained the veteran's service medical records (SMRs), 
private medical records, and made efforts to obtain relevant 
VA treatment records.  Specifically, in May 2004, VA 
contacted the Salt Lake City VA medical center (VAMC) to 
request any records pertaining to the veteran.  However, the 
only medical record on file with the Salt Lake City VAMC was 
an April 2003 VA examination report addressing the veteran's 
ankle.  No treatments reports related to the veteran's back 
were found.  The Board notes that on his VA Form 9 dated in 
June 2004, the veteran stated that he would provide 
additional evidence supporting his claim; however, to date 
none has been submitted.  VA has no duty to inform or assist 
that was unmet.

The veteran contends that his current disability is 
etiologically related to his military service.  In a June 
2003 statement by the veteran, he asserted that he injured 
his back in Germany, was x-rayed and placed on bed rest for 
one week.  The service medical records (SMRs) contain no 
evidence of complaints or treatment related to the veteran's 
back.  Although there is evidence of a chest x-ray dated in 
November 1972, and an ankle x-ray dated in December 1972, 
both x-rays taken following a ski injury in January 1972, 
there is no evidence of a spine x-ray.  An August 1972 
medical record noted that the veteran was placed on "bed 
rest" (described as no standing over one half hour), but it 
was for his right ankle fracture and not his back.  The 1970 
entrance examination and the November 1972 discharge 
examination do not indicate any problems related to the 
veteran's back.

In a June 2003 Progress Note from the Health West Lava Clinic 
by N.B., FNP, the veteran reported that he had experienced 
back pain on and off since 1972.  He stated that he was in 
the military at that time and injured his right ankle in a 
skiing injury and underwent spinal anesthesia to set his 
ankle.  The veteran reported that shortly after surgery, he 
was walking around and felt a muscle spasm in his back and he 
stated that since then he has had episodes two to three times 
a year of muscle spasms in his low back area and noted that 
this hurts for two to three weeks and sometimes he actually 
has had to lie down for a few days.

During this examination, the veteran reported that he had 
been working as a heavy equipment operator and had to stop 
this work the last couple of years because it gave him back 
pain.  The veteran denied any incontinence of bowel or 
bladder but stated that he did have occasional paresthesia 
going down the right anterior leg, but noted that the pain 
did not radiate other than the low back area.

On examination, the nurse practitioner noted that his spine 
was straight and without scoliosis.  The examiner noted 
chronic back pain and stated that the veteran needed referral 
to a back specialist.  The nurse noted no tenderness to 
palpitation, no SI joint tenderness, noted that his straight 
leg raise was nontender bilaterally, and stated that the 
veteran had full range of motion of the legs.

An MRI of the lumbar spine conducted in April 2005 at the 
Salt Lake City Health Center, revealed that the alignment of 
the lumbar vertebral column was grossly unremarkable without 
evidence for listhesis.  The examiner noted that the 
vertebral body heights were well preserved, but noted mild 
degenerative changes about the inferior endplate of T12 with 
endplate irregularity.  The examiner also noted 
intervertebral disc height loss, disc desiccation, and broad 
base disc bulging involving all levels of the lumbar spine.  
Specifically, the MRI report noted that multilevel 
degenerative changes were most severe at L4-5 with broad base 
disc bulging and disc extrusion, which migrates along the 
posterior superior aspect of the L5 vertebral body, and 
results in mild central canal stenosis, moderate bilateral 
lateral recess narrowing, and moderate neural foraminal 
encroachment.  The MRI also revealed additional degenerative 
changes about L3-4 and L2-3 with broad based disc bulging, 
superimposed protrusion/lateral disc components with 
associated lateral recess narrowing and mild to moderate 
neural foraminal encroachment.

A Progress Note from the Health West Lava Clinic dated in 
December 2005, noted that the veteran came in to review his 
MRI results.  At this examination, the veteran again reported 
a skiing accident in Germany in 1972 during a military 
training assignment and noted that he had extensive 
hospitalization, physical therapy, and treatment.  The 
veteran reported chronic back pain, stiffness, and overall 
arthritis, but no bowel or bladder problems.

The nurse practitioner reported chronic lumbago with abnormal 
lumbar MRI demonstrating multilevel degenerative changes with 
disk bulging and excursions.  She stated that the veteran's 
military injury in 1972 most likely contributed to the major 
percentage of his current lumbar disability today.  The nurse 
noted that there was no reason to doubt the veteran's history 
regarding his back injury although she also commented that 
she did not have copies of anything military in his chart.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Finally, service incurrence or 
aggravation may be presumed for certain chronic diseases, 
including arthritis, if the disability is manifested to a 
compensable degree within a year of separation from 
qualifying active military service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Here, there is medical evidence of current back disabilities, 
specifically, degenerative changes, intervertebral disc 
height loss, disc desiccation, and broad base disc bulging 
involving all levels of the lumbar spine.  However, there is 
no in-service diagnosis or treatment related to the back.  
Additionally, the veteran's November 1972 discharge 
examination showed that the veteran's spine was normal.  
Moreover, there is no showing of continuity of symptomatology 
after service.  At a VA examination conducted in March 1973, 
(in connection with ankle and skin claims), one month after 
the veteran's discharge from the military, he did not report 
any back problems.  The first back complaints were not shown 
until June 2003, when the veteran reported to the Health West 
Lava Clinic.  In fact, although the veteran reported 
complaints of low back pain at this June 2003 visit, on 
examination, the nurse noted that there was no tenderness to 
palpitation, no joint tenderness, and stated that the veteran 
had full range of motion of the legs.  It was not until April 
2005 when objective evidence, in the form of an MRI, revealed 
degenerative changes of the lumbar spine.  

Likewise, there is no indication that arthritis of the back 
was shown during the one-year presumptive period following 
service.  38 C.F.R. §§ 3.307, 3.309.  In short, although the 
record contains evidence of current back disabilities, there 
is no medical evidence of any in-service back injury and 
consequently no established nexus between the veteran's 
current back disabilities and his time spent in the military.

The Board notes that the December 2005 nurse practitioner 
from the Health West Lava clinic opined that the veteran's 
military injury in 1972 most likely contributed to the major 
percentage of his current lumbar disability today.  However, 
she also noted that she did not have copies of any of the 
veteran's military records on which to base her opinion.  The 
United States Court of Appeals for Veterans Claims (CAVC), 
has determined that doctors' opinions based on history 
furnished by a veteran are no better than lay statements 
unless they are supported by clinical evidence from the 
doctor.  Without such clinical evidence, they are merely 
conclusions unsupported by any objective medical evidence.  
Black v. Brown, 5 Vet App. 177, 180 (1993).  

In this case, without any clinical evidence to support her 
conclusion, the nurse practitioner connected the veteran's 
current disability to his military injury in 1972.  She 
specifically stated that she did not have copies of anything 
military in his chart, yet noted that there was no reason to 
doubt the veteran's history regarding his back injury.  As 
such, the December 2005 statement appears to be based solely 
on a history furnished by the veteran.  Id.  As noted above, 
the medical evidence does not otherwise show, as the nurse 
practitioner suggested, that the veteran's current back 
disability is attributable to an in-service injury.  
Consequently, the Board does not assign any probative value 
to the December 2005 opinion because it was based on a 
history provided by the veteran and is not supported by a 
review of the record.  Additionally, the service medical 
records themselves, along with the absence of any back 
problem for so many years following service, weigh against 
the veteran's version of events and the medical opinion that 
was based solely on his version.

The veteran nevertheless contends that his current back 
disability originated during his period of active military 
service.  While the veteran is competent as a layperson to 
describe the symptoms he experiences, he is not competent to 
provide a medical opinion as to their cause or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1)).  Consequently, the veteran's own assertions 
as to the etiology of his disability have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current back disability is not traceable to an 
injury incurred in or aggravated during active military 
service.


ORDER

Entitlement to service connection for a back disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


